DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an electrically conductive sheet as set forth in instant claim 1.  The nearest prior art is Kuhn et al. (Machine Translation of DE 2350461 A).  However, Kuhn does not disclose a plurality of electrically conductive bodies or that the bodies are arranged such that the adjacent electrically conductive bodies are regularly spaced apart from each other, an interval between the electrically conductive bodies being from 0.3 mm to 12.0 mm.  It is clear based on the data set forth in the Declaration of Masaharu Ito dated 28 January 2022 that the interval of 0.3 mm to 12.0 mm is critical to suppress sheet peeling and provide uniform distribution of temperature rise.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782